DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending under this Office action.

Claim Interpretation— 35 USC 112 (f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim Limitation Interpreted under 35 USC 112(f)
Use of the word "means" (or "step for") in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word "means" (or "step for") in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth 
Claim elements in this application that use the word "means" (or "step for") are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word "means" (or "step for") are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitations "a obtaining unit configured to" and "a notifying unit configured to" have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder "a obtaining unit/a notifying unit" coupled with functional language "configured to obtain/notify" without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1, and its related dependent claims 2-10, has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
"a obtaining unit configured to obtain" is interpreted as to "The movement determination unit 1205 determines whether or not movement of the HMD 1101 (the head of the HMD user) based on a measurement result from the attitude sensor unit 1203 corresponds 
"a notifying unit configured to notify" is interpreted as to "outputs the information to the display unit 1206 in order to notify the user of a warning" (See Specification: Fig. 1, and [0053], "If the movement of the HMD 1101 corresponds to the prescribed movement, the movement determination unit 1205 superimposes information expressing a warning on the image received from the image processing device 1104 and outputs the information to the display unit 1206 in order to notify the user of a warning.  Additionally, if the movement of the HMD 1101 corresponds to the prescribed movement, the movement determination unit 1205 outputs an audio signal of audio expressing a warning to the audio output unit 1208").


If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan (US 20140176296 A1) in view of Mallinson (US 20180096517 A1).
Regarding claim 1, Morgan teaches that a display device (See Morgan: Figs. 2 and 16, and [0095], “FIG. 16 depicts a device configuration consisting of a wearable technology such as goggles or glasses with a heads-up display 1601.  In order to encourage the optimal user head orientation, the heads-up display will become obfuscated in certain areas in order to encourage the user to lean his or her head in the direction of the neutral balance position in order to clear the screen of the obfuscation.  For example, in order to guide the user to lean forward and to the left, the heads-up display would color or tint the upper right of the heads-up display 1602.  The blockage of the viewable area encourages the user to lean forward and to the left in order to remove the blockage and to see clearly”) comprising:
a obtaining unit configured to obtain movement information indicating movement of the display device (See Morgan: Figs. 4-5, and [0081], “FIG. 5 depicts an embodiment of the physical motion data 402 the system collects from the device.  Physical motion data 402 includes location, position, movement and angular data calculated by sensors that include a GPS 505, barometer 504, compass 503, accelerometer 501 and gyroscope 502.  These sensors may be digital or analog but all feed data into the central motion system which is used to calculate the gravito-inertial forces present at that time and may include as well the head position of the user.  The barometer calculates changes in altitude, the GPS measure location and velocity and the compass measure direction.  These sensors, for example, may indicate that the device is traveling at 65 miles per hour on a major highway 1 meter above the ground 
a notifying unit configured to notify of a warning when the movement information is information indicating a sickness-inducing movement set in advance as movement likely to induce motion sickness (See Morgan: Figs. 2 and 9, and [0086], “FIG. 9 depicts the central motion system 401, which is the core module of the disclosure.  The central motion system includes a CPU 901 for processing all the motion input data, calculating the appropriate user response, then constructing the biofeedback guide to be delivered to the user.  The networking module 902 determines the device configuration, the input sensors and data available and then makes the appropriate wired and wireless connections.  The data normalization module 903 gathers all the input sensor data from all the input sensors and subsystems, then normalizes the data based on the current use case, environment and device configuration.  That normalized data is stored in the central motion system's motion database 904.  The real time motion data is analyzed by the motion type detection module 905 to determine whether the user is traveling via car, boat, plane, or spaceship, or not in motion at all.  Once the motion type has been determined, the balance algorithms 906 then analyze the motion data from the input sensors to calculate the changes in head position required for the user to maintain steady balance versus the gravito-inertial forces the user is experiencing at that moment or will be anticipating in the immediate future.  Based on the device configuration and the optimal feedback mechanism, the balance algorithms feed its motion adjustment guidance to the UI manager 907.  The UI manager constructs the optimal visual, audible or physical feedback for the motion situation, the use case and the device configuration.  While the real time 
However, Morgan fails to explicitly disclose that when the movement information is information indicating a sickness-inducing movement set in advance as movement likely to induce motion sickness.
However, Mallinson teaches that when the movement information is information indicating a sickness-inducing movement set in advance as movement likely to induce motion sickness (See Mallinson: Fig. 1, and [0042], “In another embodiment sensors 125 passively monitor the physiological data while the test user 105 is interacting with VR content 115.  That is, sensors 125 automatically monitor and collect the physiological data from the test users.  For illustration, physiological data may include electrogastrography, galvanic skin resistance, brain activity (e.g., alpha waves), heart rates, eye movement, head movement, etc. For example an electrogastrogram may show stomach muscle contractions indicative of the onset of nausea.  For example, galvanic skin resistance may measure the differences in electrical conductivity or characteristics of the skin.  In particular, more sweating will provide better conductivity.  It is 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Morgan to have when the movement information is information indicating a sickness-inducing movement set in advance as movement likely to induce motion sickness as taught by Mallinson in order to improve the experience of the user (See Mallinson: [0005], “VR systems can use some display system to let the user view the VR environment. These display systems may include a computer monitor or display screen that is presented in front of the user. When the display screen is smaller, the VR experience of the user is hampered by visual stimulation from the surrounding real environment (e.g., sunlight, 
Regarding claim 2, Morgan and Mallinson teach all the features with respect to claim 1 as outlined above. Further, Mallinson teaches that the display device according to claim 1, wherein the notifying unit determines whether or not the movement information is information indicating the sickness-inducing movement in order from a sickness-inducing movement, among a plurality of sickness-inducing movements, that is more likely to induce sickness (See Mallinson: Fig. 4A, and [0093], “At operation 430, the method includes comparing the extracted data to the model to identify one or more patterns (e.g., a pattern) in the extracted data matching at least one of the learned patterns from the model such that the one or more patterns are likely to cause discomfort.  For example, VR content, patterns of VR content, patterns associated with the generation of or interaction with VR content, or patterns associated with simulated or tested user interactions with corresponding VR content, and/or patterns of actions taken or generated by the user in association with the generation of that VR content, that match the learned patterns can also be determined to likely cause discomfort and/or sickness”).
Regarding claim 3, Morgan and Mallinson teach all the features with respect to claim 1 as outlined above. Further, Morgan teaches that the display device according to claim 1, wherein the notifying unit notifies of a warning corresponding to the sickness-inducing movement (See Morgan: Fig. 9, and [0086], “The MS Score is then used by the balance algorithms to make modifications in the feedback guides as well as to alert the user to the emergence of motion sickness possibly before they even feel it.  An example alteration based 
Regarding claim 4, Morgan and Mallinson teach all the features with respect to claim 1 as outlined above. Further, Mallinson teaches that the display device according to claim 1, wherein the notifying unit notifies of a warning corresponding to a likelihood that the sickness-inducing movement will induce sickness (See Mallinson: Fig. 5, and [0111], “Further, CPU 502 may be configured to include the FOV throttler 590, which is an implementation of a discomfort reduction filtering effect which acts to change the VR content (e.g., to give a lesser discomfort experience), and/or change the display of the VR content that is identified likely to induces discomfort and/or sickness reactions in users”).
Regarding claim 5, Morgan and Mallinson teach all the features with respect to claim 1 as outlined above. Further, Morgan and Mallinson teach that the display device according to claim 1, wherein each time the movement information is determined to be information indicating a sickness-inducing movement, the notifying unit obtains and cumulates a score corresponding to that sickness-inducing movement (See Morgan: Fig. 9, and [0086], “While the real time assessment of the optimal head orientation continues in order to provide the optimal user feedback, the MS Score module 908 assesses how well the user is following the guides and what levels of symptoms they are exhibiting.  With this information, the MS Score module calculates a quantitative score based on a variety of input factors.  The MS Score is then used by the balance algorithms to make modifications in the feedback guides as well as to alert the user to the emergence of motion sickness possibly before they even feel it.  An example alteration 
Regarding claim 6, Morgan and Mallinson teach all the features with respect to claim 1 as outlined above. Further, Mallinson teaches that the display device according to claim 1, wherein each time the movement information is determined to be information indicating a sickness-inducing movement, the notifying unit cumulates a score corresponding to a set including that sickness-inducing movement and a user of the display device, and notifies of the warning when a sum of the cumulated score is greater than or equal to a prescribed value (See Mallinson: Fig. 1, and [0046], “The data is used by the deep learning engine 190 to predict 
Regarding claim 7, Morgan and Mallinson teach all the features with respect to claim 1 as outlined above. Further, Morgan and Mallinson teach that the display device according to claim 1, further comprising: 
an image capturing unit (See Morgan: Fig. 2, and [0077], “For example, the visual data subsystem may collect video of the user while the user operates the device using a camera hardware component.  That video is processed in real time to interpret, for example, the user's head orientation, heart rate, skin color and other physiological attributes”); and
a unit configured to obtain a composite image that is a composite of an image of a virtual space based on a position and attitude of the display device and an image captured by the image capturing unit (See Mallinson: Fig. 2B, and [0069], “In one embodiment, the application of the discomfort reduction filter effect 243 may be applied as an overlay to the rendered images generated for display.  That is, after the images have been rendered using the application G-x, the discomfort reduction filter effect 243 may then be applied.  This post processing may be performed by the application engine, or by the processor of the HMD 102”),

Regarding claim 8, Morgan and Mallinson teach all the features with respect to claim 1 as outlined above. Further, Mallinson teaches that the display device according to claim 1, wherein when the movement information is information indicating a sickness-inducing movement, the notifying unit outputs audio indicating the warning (See Mallinson: Fig. 6, and [0122], “In one embodiment, a camera integrated on a front face of the HMD may be used to provide warnings regarding safety.  For example, if the user is approaching a wall or object, the user may be warned.  In one embodiment, the use may be provided with an outline view of 
Regarding claim 9, Morgan and Mallinson teach all the features with respect to claim 1 as outlined above. Further, Morgan teaches that the display device according to claim 1, wherein the movement information is at least one of an attitude, an acceleration, an angular velocity, and a position of the display device (See Morgan: Fig. 5, and [0081], “FIG. 5 depicts an embodiment of the physical motion data 402 the system collects from the device.  Physical motion data 402 includes location, position, movement and angular data calculated by sensors that include a GPS 505, barometer 504, compass 503, accelerometer 501 and gyroscope 502.  These sensors may be digital or analog but all feed data into the central motion system which is used to calculate the gravito-inertial forces present at that time and may include as well the head position of the user.  The barometer calculates changes in altitude, the GPS measure location and velocity and the compass measure direction.  These sensors, for example, may indicate that the device is traveling at 65 miles per hour on a major highway 1 meter above the ground heading due East but turning left 10 degrees resulting in a gravito-inertial force of 3 degrees along the roll axis”).
claim 10, Morgan and Mallinson teach all the features with respect to claim 1 as outlined above. Further, Morgan teaches that the display device according to claim 1, wherein the display device is a head-mounted display device (See Morgan: Fig. 16, and [0095], “FIG. 16 depicts a device configuration consisting of a wearable technology such as goggles or glasses with a heads-up display 1601.  In order to encourage the optimal user head orientation, the heads-up display will become obfuscated in certain areas in order to encourage the user to lean his or her head in the direction of the neutral balance position in order to clear the screen of the obfuscation.  For example, in order to guide the user to lean forward and to the left, the heads-up display would color or tint the upper right of the heads-up display 1602.  The blockage of the viewable area encourages the user to lean forward and to the left in order to remove the blockage and to see clearly”).
Regarding claim 11, Morgan and Mallinson teach all the features with respect to claim 1 as outlined above. Further, Morgan and Mallinson teach that a control method for a display device, the method (See Morgan: Figs. 2 and 16, and [0095], “FIG. 16 depicts a device configuration consisting of a wearable technology such as goggles or glasses with a heads-up display 1601.  In order to encourage the optimal user head orientation, the heads-up display will become obfuscated in certain areas in order to encourage the user to lean his or her head in the direction of the neutral balance position in order to clear the screen of the obfuscation.  For example, in order to guide the user to lean forward and to the left, the heads-up display would color or tint the upper right of the heads-up display 1602.  The blockage of the viewable area encourages the user to lean forward and to the left in order to remove the blockage and to see clearly”) comprising: 

notifying of a warning when the movement information is information indicating a sickness-inducing movement (See Morgan: Figs. 2 and 9, and [0086], “FIG. 9 depicts the central motion system 401, which is the core module of the disclosure.  The central motion system includes a CPU 901 for processing all the motion input data, calculating the appropriate user response, then constructing the biofeedback guide to be delivered to the user.  The networking module 902 determines the device configuration, the input sensors and data available and then makes the appropriate wired and wireless connections.  The data normalization module 903 gathers all the input sensor data from all the input sensors and subsystems, then normalizes the data based on the current use case, environment and device configuration.  That normalized data is stored in the central motion system's motion database 904.  The real time 
Regarding claim 12, Morgan and Mallinson teach all the features with respect to claim 11 as outlined above. Further, Mallinson teaches that the control method for a display device according to claim 11, wherein in the notifying, it is determined whether or not the movement information is information indicating the sickness-inducing movement in order from a sickness-
Regarding claim 13, Morgan and Mallinson teach all the features with respect to claim 11 as outlined above. Further, Morgan teaches that the control method for a display device according to claim 11, wherein in the notifying, a warning corresponding to the sickness-inducing movement is notified (See Morgan: Fig. 9, and [0086], “The MS Score is then used by the balance algorithms to make modifications in the feedback guides as well as to alert the user to the emergence of motion sickness possibly before they even feel it.  An example alteration based on the MS Score may include changing the font size of the text on the display to reduce eyestrain for a user that continues to experience motion sickness symptoms even though following the guides appropriately”).
Regarding claim 14, Morgan and Mallinson teach all the features with respect to claim 11 as outlined above. Further, Mallinson teaches that the control method for a display device according to claim 11, wherein in the notifying, a warning corresponding to a likelihood that the 
Regarding claim 15, Morgan and Mallinson teach all the features with respect to claim 11 as outlined above. Further, Morgan and Mallinson teach that the control method for a display device according to claim 11, wherein in the notifying, each time the movement information is determined to be information indicating a sickness-inducing movement, a score corresponding to that sickness-inducing movement is obtained and cumulated (See Morgan: Fig. 9, and [0086], “While the real time assessment of the optimal head orientation continues in order to provide the optimal user feedback, the MS Score module 908 assesses how well the user is following the guides and what levels of symptoms they are exhibiting.  With this information, the MS Score module calculates a quantitative score based on a variety of input factors.  The MS Score is then used by the balance algorithms to make modifications in the feedback guides as well as to alert the user to the emergence of motion sickness possibly before they even feel it.  An example alteration based on the MS Score may include changing the font size of the text on the display to reduce eyestrain for a user that continues to experience motion sickness symptoms even though following the guides appropriately”), and the warning is notified when a sum of the cumulated score is greater than or equal to a prescribed value (See Mallinson: Fig. 1B, and [0050], “At the highest hierarchical level, an output layer 193 exists.  The output layer 193 includes a set of output nodes.  An output node 
Regarding claim 16, Morgan and Mallinson teach all the features with respect to claim 11 as outlined above. Further, Mallinson teaches that the control method for a display device according to claim 11, wherein in the notifying, each time the movement information is determined to be information indicating a sickness-inducing movement, a score corresponding to a set including that sickness-inducing movement and a user of the display device is cumulated, and the warning is notified when a sum of the cumulated score is greater than or equal to a prescribed value (See Mallinson: Fig. 1, and [0046], “The data is used by the deep learning engine 190 to predict discomfort and/or sickness reactions by users given a set of input data. Analysis on the collected data by the deep learning engine 190 may be continually performed to provide updated analytics used for learning which VR content, patterns of VR content, patterns associated with the generation of or interaction with VR content, or patterns associated with simulated or tested user interactions with corresponding VR content will induce 
Regarding claim 17, Morgan and Mallinson teach all the features with respect to claim 11 as outlined above. Further, Morgan and Mallinson teach that the control method for a display device according to claim 11, further comprising:
obtaining a composite image that is a composite of an image of a virtual space based on a position and attitude of the display device (See Mallinson: Fig. 2B, and [0069], “In one embodiment, the application of the discomfort reduction filter effect 243 may be applied as an overlay to the rendered images generated for display.  That is, after the images have been rendered using the application G-x, the discomfort reduction filter effect 243 may then be applied.  This post processing may be performed by the application engine, or by the processor of the HMD 102”) and an image captured by image capturing unit (See Morgan: Fig. 2, and [0077], “For example, the visual data subsystem may collect video of the user while the user operates the device using a camera hardware component.  That video is processed in real time to interpret, for example, the user's head orientation, heart rate, skin color and other physiological attributes”),
wherein in the notifying, when the movement information is information indicating a sickness-inducing movement, information indicating a warning is superimposed on the composite image and the composite image on which the information is superimposed is displayed (See Mallinson: Fig. 6, and [0122], “In one embodiment, a camera integrated on a front face of the HMD may be used to provide warnings regarding safety.  For example, if the user is approaching a wall or object, the user may be warned.  In one embodiment, the use may 
Regarding claim 18, Morgan and Mallinson teach all the features with respect to claim 11 as outlined above. Further, Mallinson teaches that the control method for a display device according to claim 11, wherein in the notifying, when the movement information is information indicating a sickness-inducing movement, audio indicating the warning is output (See Mallinson: Fig. 6, and [0122], “In one embodiment, a camera integrated on a front face of the HMD may be used to provide warnings regarding safety.  For example, if the user is approaching a wall or object, the user may be warned.  In one embodiment, the use may be provided with an outline view of physical objects in the room, to warn the user of their presence.  The outline may, for example, be an overlay in the virtual environment.  In some embodiments, the HMD user may be provided with a view to a reference marker, that is overlaid in, for example, the floor.  For instance, the marker may provide the user a reference of where the center of the room is, which in which the user is playing the game.  This may provide, for example, visual information to the user of where the user should move to avoid 
Regarding claim 19, Morgan and Mallinson teach all the features with respect to claim 11 as outlined above. Further, Morgan teaches that the control method for a display device according to claim 11, wherein the movement information is at least one of an attitude, an acceleration, an angular velocity, and a position of the display device (See Morgan: Fig. 5, and [0081], “FIG. 5 depicts an embodiment of the physical motion data 402 the system collects from the device.  Physical motion data 402 includes location, position, movement and angular data calculated by sensors that include a GPS 505, barometer 504, compass 503, accelerometer 501 and gyroscope 502.  These sensors may be digital or analog but all feed data into the central motion system which is used to calculate the gravito-inertial forces present at that time and may include as well the head position of the user.  The barometer calculates changes in altitude, the GPS measure location and velocity and the compass measure direction.  These sensors, for example, may indicate that the device is traveling at 65 miles per hour on a major highway 1 meter above the ground heading due East but turning left 10 degrees resulting in a gravito-inertial force of 3 degrees along the roll axis”).
Regarding claim 20, Morgan and Mallinson teach all the features with respect to claim 11 as outlined above. Further, Morgan teaches that the control method for a display device according to claim 11, wherein the display device is a head-mounted display device (See Morgan: Fig. 16, and [0095], “FIG. 16 depicts a device configuration consisting of a wearable technology such as goggles or glasses with a heads-up display 1601.  In order to encourage the 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382.  The examiner can normally be reached on Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GORDON G LIU/Primary Examiner, Art Unit 2612